            Case 2:19-cv-01964-RAJ-BAT Document 33 Filed 12/11/20 Page 1 of 1




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   ALEXANDRE B. ZOLOTOVITSKI,
 8                               Plaintiff,               CASE NO. 2:19-cv-01964-RAJ-BAT

 9           v.                                           ORDER GRANTING EXTENSION
                                                          OF TIME TO FILE DISCOVERY
10   HERE NORTH AMERICA LLC,                              RELATED MOTIONS

11                               Defendant.

12
            Defendant HERE North America, LLC (“HERE”) requests an extension of the deadline
13
     for filing discovery related motions. Dkt. 31. The Court ordered deadline for filing motions
14
     related to discovery is currently December 1, 2020. Dkt. 25. Plaintiff Alexandre B. Zolotovitski
15
     did not file a response to the request.
16
            Finding good cause exists for the requested extension as it will allow the parties to work
17
     through their outstanding discovery disputes without Court intervention, it is ORDERED that
18
     the deadline for filing discovery related motions is extended to December 8, 2020.
19
            DATED this 11th day of December, 2020.
20

21
                                                         A
                                                         BRIAN A. TSUCHIDA
22                                                       Chief United States Magistrate Judge
23


     ORDER GRANTING EXTENSION OF TIME
     TO FILE DISCOVERY RELATED MOTIONS
     -1
